2 N.Y.3d 822 (2004)
In the Matter of ALFRED C. BLANCHE, Appellant,
v.
GLENN S. GOORD, as Commissioner of the New York State Department of Correctional Services, Respondent.
Appellate Division of the Supreme Court of the State of New York.
Submitted May 3, 2004.
Decided June 10, 2004.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied. Motion for poor person relief dismissed as academic.